COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:          In the Interest of R.S.
Appellate case number:        01-18-00058-CV

Trial court case number:      16-1394-F425

Trial court:                  425th District Court of Williamson County

Party filing motion:          Appellant

It is ordered that the motion for en banc reconsideration is DENIED.

Judge’s signature:              /s/ Russell Lloyd___________________________
                                 Acting for the Court


The en banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Landau,
Goodman, Hightower, Countiss, and Adams.


Date: December 3, 2020